DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 20 and 23 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greim et al. (EP 2316286) in view of Schroder et al. (U.S. Patent Publication No. 2017/0027063).
Regarding claim 1, in Figure 4, Greim discloses a non-combustion flavor inhaler, comprising: a substrate (101); an electrically conductive ink pattern (403) printed on the substrate; and a liquid inhalation component source (aerosol source comprising a tobacco containing material, paragraph [0036]) to be vaporized or atomized by application of energy (heat, paragraph [0036]); wherein the substrate comprises paper (substrate can be made of paper, paragraph [0029]), wherein a percentage weight loss of the paper from room temperature to 290°C is less than 20% of a percentage weight loss of the paper from room temperature to 900°C under a condition that allows air to flow at a flow rate of 100 mL/min while elevating a temperature of the air at a speed of 10°C/min, and wherein the liquid inhalation component source is an aerosol source containing a tobacco raw material or an extract derived from a tobacco raw material (paragraph [0036]).  Greim does not specifically disclose wherein a percentage weight loss of the paper from room temperature to 290°C is less than 20% of a percentage weight loss of the paper from room temperature to 900°C under a condition that allows air to flow at a flow rate of 100 mL/min while elevating a temperature of the air at a speed of 10°C/min.  However, Schroder teaches a paper substrate made of cellulose (paragraph [0064]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention for the paper substrate of Greim to be made of cellulose as taught by Schroder in that it is merely a design option for a skilled artisan without the exercise of inventive skill to select a paper substrate made of a temperature resistant material, such as cellulose, in order to provide a circuit board that is stable at operating temperatures.  Paper material made of cellulose, in particular, will necessarily have the physical characteristics as recited above under the recited conditions.
Regarding claim 2, Greim discloses wherein a surface of the paper is smoothed on a side on which the electrically conductive ink pattern is to be printed (Figure 4).
Regarding claim 3, Greim discloses wherein a surface on which the electrically conductive ink pattern is to be printed has a Bekk smoothness of 1.6 seconds or more (Figure 4).
Regarding claim 4, Greim discloses wherein the electrically conductive ink pattern is formed on an intermediate layer that the paper has on a surface (Figure 4).
Regarding claim 5, Greim discloses wherein the intermediate layer is formed as a layer comprising at least cellulose nanofibers (Figure 4).
Regarding claim 6, Greim discloses wherein the intermediate layer further comprises at least one of silica and calcium carbonate (Figure 4).
Regarding claim 7, Greim discloses wherein the intermediate layer has a plurality of pores (Figure 4).
Regarding claim 8, Greim discloses wherein the circuit board comprises a heater circuit (Figure 4).
Regarding claim 9, Greim discloses wherein the electrically conductive ink pattern is formed to be electrically disconnected at a temperature of 400°C or higher (Figure 4).
Regarding claim 10, Greim discloses wherein the electrically conductive ink pattern is formed to be disconnected at a temperature lower than a temperature at which a percentage weight loss of the paper reaches 90% of the percentage weight loss from room temperature to 900°C under the condition (Figure 4).
Regarding claim 11, Greim discloses a coating layer formed on a surface of the electrically conductive ink pattern, wherein the coating layer comprises a material having a melting point or sol-gel transition temperature of 290°C or lower and a flavor added into the material (Figure 4).
Regarding claim 12, Greim discloses wherein the substrate has an absorption rate of glycerol of more than 1% (Figure 4). 
Regarding claim 13, in Figure 4, Greim discloses a non-combustion flavor inhaler that comprises a liquid inhalation component source to be vaporized or atomized by application of energy, comprising: a substrate (101); an electrically conductive ink pattern (403) printed on the substrate; and a liquid inhalation component source (aerosol source comprising a tobacco containing material, paragraph [0036]) to be vaporized or atomized by application of energy (heat, paragraph [0036]); wherein the substrate comprises paper (substrate can be made of paper, paragraph [0029]), wherein a percentage weight loss of the paper from room temperature to 290°C is less than 20% of a percentage weight loss of the paper from room temperature to 900°C under a condition that allows air to flow at a flow rate of 100 mL/min while elevating a temperature of the air at a speed of 10°C/min, and wherein the liquid inhalation component source is an aerosol source containing a tobacco raw material or an extract derived from a tobacco raw material (paragraph [0036]).  Greim does not specifically disclose wherein a percentage weight loss of the paper from room temperature to 290°C is less than 20% of a percentage weight loss of the paper from room temperature to 900°C under a condition that allows air to flow at a flow rate of 100 mL/min while elevating a temperature of the air at a speed of 10°C/min.  However, Schroder teaches a paper substrate made of cellulose (paragraph [0064]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention for the paper substrate of Greim to be made of cellulose as taught by Schroder in that it is merely a design option for a skilled artisan without the exercise of inventive skill to select a paper substrate made of a temperature resistant material, such as cellulose, in order to provide a circuit board that is stable at operating temperatures.  Paper material made of cellulose, in particular, will necessarily have the physical characteristics as recited above under the recited conditions.
Regarding claim 14, Greim discloses wherein the circuit board comprises a heater circuit (Figure 4).
Regarding claim 15, Greim discloses wherein the electrically conductive ink pattern is formed to be disconnected at a temperature higher than the inhalation component source and at a temperature lower than a temperature at which a percentage weight loss of the paper reaches 90% of the percentage weight loss from room temperature to 900°C under the condition (Figure 4).
Regarding claim 16, Greim discloses a coating layer formed on a surface of the electrically conductive ink pattern, wherein the coating layer comprises a material having a melting point or sol-gel transition temperature equal to or lower than a boiling point of the inhalation component source and a flavor added into the material (Figure 4).
Regarding claim 17, Greim discloses wherein the substrate has more than 1% of absorption of the inhalation component source (Figure 4).
Regarding claim 18, Greim discloses wherein the electrically conductive ink pattern comprises an electrically conductive material and a dielectric material (Figure 4).
Regarding claim 19, Greim discloses wherein the electrically conductive material is selected from at least one of an electrically conductive metal, an electrically conductive ceramic, a carbon material, and an electrically conducting polymer, and wherein the dielectric material is selected from at least one of a ceramic, a natural polymer, a synthetic polymer, and a surfactant (Figure 4).
Regarding claim 20, Greim discloses wherein an ink for forming the electrically conductive ink pattern has a viscosity within a range of 1 mPa.s to 300 Pa.s (Figure 4).
Regarding claim 23, Greim discloses wherein the substrate of the circuit board is disposed to absorb the inhalation component source during use (Figure 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847